DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3, 17, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Psaros (US 5,501,212).
The Psaros reference discloses a multi-lumen expiratory limb 8 comprising a securing mechanism 16 (see Figure 4) proximate each end (i.e. first and second) thereof made up of a plurality of unnumbered apertures (i.e. lobes) to secure and space a plurality of breathable conduits 9 thereto, as claimed. 
	In regard to claims 17 and 18, see Figure 4.
	In regard to claim 19, since there are certainly more that three lobes the claim limitation is met (i.e. there are certainly at least three).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Psaros (US 5,501,212).
The Psaros reference discloses a multi-lumen expiratory limb (supra), but fails to disclose the spacing between the first and second securing mechanisms as being between 150mm and 500mm (claim 6) or about 250mm (claim 7), as claimed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the spacing between the first and second securing mechanisms be between 150mm and 500mm (claim 6) or about 250mm (claim 7), if not already, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 11, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Psaros (US 5,501,212).
The Psaros reference discloses a multi-lumen expiratory limb (supra), but fails to disclose the first securing mechanism as being formed of extruded plastic (claim 11), metal (claim 12) or foam material (claim 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form either one of the first and second securing mechanisms of extruded plastic (claim 11), metal (claim 12) or foam material (claim 13), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Psaros (US 5,501,212) in view of Fukunaga et al. (US 5,983,896).
The Psaros reference discloses a multi-lumen expiratory limb (supra), but fails to disclose a sheath as claimed.  The Fukunaga et al. reference discloses another expiratory limb that includes a sheath 120 in order to define a sterile dead space.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Psaros limb to include a sheath in view of the teachings of the Fukunaga et al. reference to define a sterile dead space.    
In regard to claim 21, the sheath is most certainly made of a material having at least a minimum amount of insulating properties.

Conclusion
Claims 4, 5, 8-10 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649